Exhibit FOR IMMEDIATE RELEASE – March 27, 2008 Anchor Funding Services, Inc. reports fiscal 2007 results. Boca Raton, Fl. (PR Newswire)/March 27, 2008 - Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG”) announced today its results for 2007. The company reported 2007 finance revenues and net loss of $423,024 and $(1,046,680) as compared to finance revenues and net income of $558,816 and $141,885 for the comparable prior year period. The net loss is attributable to the company’s investments in launching various sales initiatives, hiring marketing and operations personnel, an increase in general and administrative costs and compliance costs as a public reporting company. Morry F.
